Eish, C. J.
A judgment against a grantor, obtained after the execution by him of a security deed, but prior to its being filed for record in the county where the land lies, is superior to such deed. Civil Code, §§ 3307, 3320; Cabot v. Armstrong, 100 Ga. 438 (3), 443 (28 S. E. 123); Cambridge Tile Co. v. Scaife & Sons Co., 137 Ga. 281 (2) (73 S. E. 492).
{a) The lien of a judgment being superior to a conveyance by subsequent deed) the provisions of the'Civil Code, § 6038, do not apply. That section relates to the payment of a secured debt by the holder of the judgment (a stranger to the security deed) against'the grantor, before the land can be subjected to the judgment last referred to.
(b) Applying the rule stated to the undisputed facts of this case, the court did not err in directing a verdict finding the land claimed subject to the execution.

Judgment affirmed.


All the Justices concur.